Citation Nr: 0926754	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  09-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an evaluation in excess of 90 percent for 
bilateral defective hearing, from the initial grant of 
service connection.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to March 
1972.  

By rating action in September 1972, the RO granted service 
connection for defective hearing of the left ear and assigned 
a noncompensable evaluation; effective from March 4, 1972.  
The Veteran was notified of this decision and did not appeal.  

By rating action in March 1998, the RO denied service 
connection for defective hearing of the right ear.  The 
Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 decision by the RO 
which reopened and granted the claim of service connection 
for defective hearing of the right ear, and assigned a 30 
percent evaluation for bilateral hearing loss; effective from 
April 28, 2008, the date of receipt of the Veteran's request 
to reopen.  38 C.F.R. § 3.400(r).  By rating action in May 
2009, the RO assigned a 90 percent evaluation; effective from 
the same date.  

The Veteran contends that he had to retire due to the 
severity of his service-connected hearing loss and that he is 
unable to work because of this disability.  He thus appears 
to be raising a claim for a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established for bilateral 
defective hearing, the Veteran's hearing impairment is 
manifested by no greater than Level XI hearing loss in the 
right ear and Level X hearing loss in the left ear.  

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 90 
percent for bilateral defective hearing are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim.  
Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In addition, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the Veteran was notified by VA to submit evidence which 
showed that his hearing loss of the left ear had worsened and 
how the disability affected him directly.  The letter 
provided examples of the types of evidence the Veteran could 
submit and informed him that VA would assist him in obtaining 
any such evidence.  In his notice of disagreement, the 
Veteran recounted how his hearing impairment affected him at 
his job and on a daily basis.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2008 fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran was 
notified of the basis for the prior denial of the claim for 
defective hearing of the right ear and of the evidence 
necessary to reopen the claim.  He was also notified of the 
evidence that was needed to substantiate his claim of service 
connection for defective hearing of the right ear and for an 
increased rating for his left ear; of what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a hearing loss in the right ear at present which had its 
onset in service or was otherwise related to service; that 
his hearing loss in the left ear had increased in severity; 
of what evidence was necessary to establish service 
connection and an increased rating; and why the current 
evidence was insufficient to award the benefits sought.  

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
examined by VA during the pendency of the appeal and was 
afforded an opportunity for a personal hearing, but declined.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the fee basis VA examination obtained in this case was 
adequate and was predicated on a review of the claims folder 
and medical records contained therein; contains a description 
of the history of the disability at issue; documents and 
considers the Veteran's complaints and symptoms; and fully 
addresses the relevant rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on his claim for an increased rating.  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Increased Ratings

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87 and Codes 6100-6110 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2008).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.87, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2008).  See 
Lendenmann, supra.  

On a VA fee basis audiological examination in July 2008, 
puretone threshold, in decibels, as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
55
55
60
58
LEFT
55
100
105+
105+
91

Speech audiometry revealed speech recognition ability of 32 
percent in the right ear and 36 percent in the left ear.  The 
examiner indicated that the Veteran had asymmetrical 
moderately severe sloping sensorineural hearing loss in the 
right ear and mild to profound sloping sensorineural hearing 
loss in the left ear.  

The evidentiary record also includes several uninterpreted 
private audiograms from March 2008 to February 2009.  
However, the audiograms did not include any numerical 
interpretations of the graphs at relevant decibel levels.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board 
may not interpret graphical representations of audiometric 
data); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In this case, the audiological findings on the fee basis VA 
examination in July 2008 revealed average puretone decibel 
loss for the Veteran's right ear, achieved by adding the loss 
at 1,000, 2,000, 3,000, and 4,000 Hz and dividing by four, of 
58.  The percent of discrimination was 32.  By intersecting 
the column in Table VI (38 C.F.R. § 4.85) for average 
puretone decibel loss falling between 50 and 57 with the line 
for percent of discrimination from 0 to 34, the resulting 
numeric designation for the right ear is XI.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 91.  The percent of 
discrimination was 36.  The resulting numeric designation for 
the left ear on Table VI is X.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a 90 percent evaluation under Diagnostic Code 
6100.  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

In this case, puretone thresholds were 55 decibels or more at 
each of the four frequencies in each ear.  Therefore, a 
determination must be made as to whether a higher Roman 
numeral designation may be assigned from either Table VI or 
Table VIa.  The resulting numeric designation for the right 
ear from Table VIa is IV, and for the left ear is IX.  The 
point of intersection on Table VII for both sets of 
designations warrants a 30 percent evaluation.  Thus, 
application of this provision of the rating schedule for 
exceptional patterns of hearing impairment would not result 
in a higher evaluation than currently assigned.  

The second provision for evaluating veterans with certain 
patterns of hearing impairment that cannot be accurately 
assessed under § 4.85, provides that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the VA audiologist did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor do the audiological 
findings from the two VA examinations conducted during the 
pendency of this appeal satisfy the provisions of § 4.86(b).  
Thus, application of this provision for exceptional patterns 
of hearing impairment is not warranted.  

The RO has applied the rating schedule accurately, and there 
is no basis under the applicable criteria for the assignment 
of an evaluation in excess of 90 percent.  Audiometric 
testing results are dispositive evidence in a claim for a 
compensable rating for hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the Veteran's stated difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  

In view of the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), the Board has considered whether the Veteran 
was entitled to staged ratings for his bilateral defective 
hearing.  However, upon review of all the evidence of record, 
the Board finds that at no time during the pendency of the 
claim for an increased rating, to include consideration of 
the one-year period before the claim was received, has the 
Veteran's bilateral hearing loss been more or less disabling 
than is reflected in the 90 percent evaluation assigned.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
90 percent for bilateral hearing loss.  

Finally, there is no credible evidence that the 
manifestations of the bilateral hearing loss are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability and 
the Veteran has not contended otherwise.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).




ORDER

An initial evaluation in excess of 90 percent for bilateral 
hearing loss is denied.



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


